Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-21-00267-CR

                                          Sean EARL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR4828W
                           Honorable Jennifer Pena, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we MODIFY the trial court’s judgment
to delete the $1,000.00 fine. We AFFIRM the trial court’s judgment AS MODIFIED.

       SIGNED July 20, 2022.


                                                 _____________________________
                                                 Rebeca C. Martinez, Chief Justice